Citation Nr: 1413218	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-37 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an effective date prior to February 29, 2008, for the grant of service connection for cervical spine strain. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 2003 to May 2003 and from May 2004 to August 2005 with additional periods of inactive service.  

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board has reviewed all the evidence in the appellant's paper claims file and Virtual VA record, which contains an appellate brief not located within the paper claims file.

With respect to the issue of entitlement to service connection for a back disability, a December 2007 rating decision denied service connection for back pain.  In a February 2008 statement, the Veteran continued to maintain an in-service injury caused him a back disability.  The Board construes the February 2008 statement as a timely notice of disagreement (NOD), and a statement of the case (SOC) does not appear in the record.  38 C.F.R. § 20.201.  Therefore, the Board must remand that matter pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The first communication from the Veteran expressing intent to file a claim of service connection for cervical spine strain was received on February 29, 2008.


CONCLUSION OF LAW

An effective date prior to February 29, 2008, is not warranted for the award of service connection for cervical spine strain.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  Not all of the Veteran's service medical records (SMRs) have been associated with the claims file.  The RO made a formal finding that such records were unavailable in November 2007.  There is no indication the Veteran's SMRs would serve to substantiate the earlier effective date claim.  The appellant has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.   

Legal Criteria, Factual Background, and Analysis

The Veteran argues he is entitled to an earlier effect for the grant of service connection for cervical spine strain. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran filed a claim for service connection for back pain, bilateral hearing loss and tinnitus in July 2007.  He sought outpatient physical therapy treatment for back and neck pain resulting from an alleged in-service injury in January 2008.  

The Veteran claimed service connection for a neck disability secondary to his back disability in his February 28, 2008, NOD following the December 2007 rating decision that denied service connection for back pain.  He submitted private treatment records showing that he sought treatment for his cervical spine in 2007 with the NOD.

Here, the RO granted service connection effective the date that the Veteran's original claim of service connection for a neck disability was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In his September 2009 substantive appeal, the Veteran asserted he filed for entitlement to service connection for cervical spine strain in July 2007 when he filed for service connection for back pain.  The Veteran is competent to testify when he filed a claim, but the Board finds that his assertion is not credible.  A careful review of the July 2007 claim reveals that the Veteran filed for back pain and did not indicate he experienced a neck or cervical spine disability.  Furthermore, the Veteran's January 2008 request for outpatient services does not qualify as an informal claim because it does not identify entitlement to service connection as a benefit being sought.  Because the Veteran did not file a formal or informal application for service connection for a neck disability prior to February 28, 2008, VA is precluded, as a matter of law, from granting an effective date prior to then for service connection for cervical spine strain.  Therefore, the claim for an earlier effective date for the grant of service connection for cervical spine strain must be denied because the RO has already assigned the earliest possible effective date provided by law. 


ORDER

An earlier effective date for the award of service connection for cervical spine strain is denied.


REMAND

As explained in the Introduction, the RO denied service connection for back pain in a December 2007 rating decision.  The Veteran filed a timely NOD in February 2008.  The Veteran is, therefore, entitled to an SOC.  The current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran that addresses the issue of entitlement to service connection for a back disability.  The Veteran should be informed that he must file a substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


